1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     KEVIN GILL,                                     Case No. 3:20-cv-00097-MMD-CLB

7                                 Petitioner,                      ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                              Respondents.
10

11         Petitioner have filed a motion for enlargement of time (ECF No. 7). Good cause

12   appearing, it is ordered that Petitioner's motion for enlargement of time (ECF No. 7) is

13   granted. Petitioner will have up to and including June 29, 2020, to show cause why this

14   action should not be dismissed as untimely.

15         DATED THIS 27th day of March 2020.

16

17
                                                MIRANDA M. DU
18                                              CHIEF UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27

28
